Citation Nr: 0627322	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
November 1953 and from April 1955 to May 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The RO found that new and material evidence had 
not been received to reopen a previously denied claim of 
service connection for hearing loss.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in November 
2004.  A transcript of his testimony has been associated with 
the claims file.

In January 2005, the Board reopened the issue of service-
connection for hearing loss reopened based on new and 
material evidence, and remanded the reopened claim for 
additional development and adjudicative action.  After 
completion of the requested development, the RO issued a 
supplemental statement of the case in February 2006 and 
returned the case to the Board for further appellate review.  


FINDING OF FACT

The veteran did not have a hearing loss disability at any 
time during service or within one year afterward, and the 
competent medical evidence of record does not establish an 
etiological relationship between any current bilateral 
hearing loss disability and service in any way.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 3.385, (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hearing loss, 
asserting that his current hearing loss is a result of 
disease or injury incurred in or aggravated by active 
military service.  

I.  Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims, or something to the effect that the claimant should 
give us everything you've got pertaining to your claims.

In this case, the veteran's claim to reopen a previously 
denied claim for service connection for hearing loss was 
received at the RO in December 2002.  The veteran was 
thereafter provided with an initial duty-to-assist letter in 
January 2003, prior to the unfavorable rating decision which 
was issued in April 2003.  After the claim was reopened 
pursuant to the Board's January 2005 decision, the RO sent 
additional duty-to-assist letters to the veteran in February 
2005 and October 2005, followed by a supplemental statement 
of the case, issued in February 2006.  As such, the Board 
finds no defect with the timing of the notice letters.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the content of the notice letters, the initial 
letter sent in January 2003 included the type of evidence 
needed to reopen a previously denied claim and included the 
type of evidence needed to substantiate claims for service 
connection.  
The RO, in the duty-to-assist letters, also informed the 
veteran about the information and evidence that VA will seek 
to provide.  The letters also informed the veteran about the 
information and evidence he was expected to provide.  The 
letters also informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain, send any evidence he had, and to tell the 
RO if he had no more evidence to submit.  Thus, the veteran 
was, in effect, requested to submit all evidence in his 
possession that pertained to his claims.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), addressed directives consistent with the Veterans 
Claims Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes the type of evidence that 
describes the bases for the denial in the prior decision and 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for hearing loss, but he was not 
provided with notice regarding effective dates or initial 
ratings.  Despite the inadequate notice provided to the 
veteran on the issues of effective date, and initial rating, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As the veteran's claim of 
service connection for hearing loss is being denied, there 
will be no effective date or initial rating assigned, and as 
such, the RO's failure to provide notice in that regard is 
harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA 
treatment records and examinations of the veteran and written 
statements and oral testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).




II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

With regard to service connection for hearing loss, for the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).  Although this regulation precludes service 
connection for hearing loss if the veteran does not currently 
have hearing loss to the degree specified in the regulation, 
the regulation does not require the presence of hearing loss 
disability in service or otherwise limit the circumstances 
under which service connection may be granted for hearing 
loss disability.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, treatment or diagnosis of hearing loss.  The 
service medical records do reflect that the veteran was 
treated on occasion for ear pain in 1957.  Additionally, the 
record shows that the veteran was treated for otitis externa 
in 1971, 1972 and 1973, and again in 1982; however, no 
hearing loss disability was diagnosed in conjunction with 
those ear infections.  These infections were treated with a 
course of antibiotics and the record neither shows, nor does 
the veteran assert, that he has a disability manifested by 
chronic ear infections.  

Rather, the veteran contends that he has a hearing loss which 
he has attributed to various in-service events, including 
head trauma from a motor vehicle accident, and in-service 
noise exposure from the flight line.  At his personal hearing 
in November 2004, the veteran specifically attributed his 
hearing loss to aircraft noise exposure during service on the 
flight line.  He did not use hearing protection.  

A February 2002 VA fee basis consultation report notes the 
veteran's complaints of progressing hearing loss and tinnitus 
for at least the past 15 years.  The veteran reported a 
history of in-service noise exposure, a history of hunting, 
and a history of ear infections.  The veteran also reported 
that he had a cyst removed from his ear; however he was 
unable to indicate from which ear the cyst was removed or 
when the procedure took place.  On examination of the 
veteran's hearing, he seemed to have trouble performing all 
of the behavioral hearing tests.  His responses were 
typically delayed following presentation of test stimuli.  
Puretone responses indicated a moderate sloping to profound 
sensorineural hearing loss in the right ear and a moderately 
severe sloping to profound sensorineural hearing loss in the 
left ear.  Word recognition was fair in the right ear and 
poor in the left ear.  The veteran was found eligible for 
hearing aids.  

By May 2002, the veteran was fitted, and had received, his 
hearing aids.  On examination, tympanic membranes were clear 
and showed previous scarring from ear infections.  Mucosa was 
moist and pink and turbinates were clear.  The assessment was 
hearing loss bilaterally.

At a March 2005 VA examination, the veteran reported that his 
hearing loss began following a car accident during service on 
an air force base.  He reportedly lost consciousness and 
received stitches in his head for a large gash.  He also 
reported that he was hospitalized for three months.  The 
veteran's hearing improved after a couple of months, 
somewhat, but then progressively decreased after that time.  
The veteran denied post-service occupational or recreational 
exposure.  

After a review of the claims file, the examiner noted that 
the veteran gave different versions of the onset of his 
hearing loss.  In 2002, the veteran reported that his hearing 
loss began 15 years earlier.  At his hearing, he reported in-
service aircraft noise exposure, and at the current 
examination, he reported that the hearing loss began after 
his car accident.  The examiner specifically indicated that 
although the veteran had a "normal" result on whispered 
voice tests at both his induction and discharge examinations, 
it was known that those gross tests of hearing could neither 
reliably indicate the presence or absence of hearing loss, 
nor accurately determine degree of hearing loss.  
Additionally, the examiner noted that flight line noise could 
be hazardous and result in temporary and permanent hearing 
loss and a head injury could also result in hearing loss.  
That notwithstanding, the examiner did not feel that was the 
case with regard to this veteran.  The examiner specifically 
concluded that it was not as likely as not that the veteran's 
hearing loss and tinnitus were caused as a result of either 
his in-service noise exposure or his in-service car accident 
because there was no mention of hearing loss or tinnitus 
during service, or shortly after service.  The first mention 
of hearing problems is not shown until 2002.  

Thus, in sum, the veteran has a current hearing loss, which 
was documented in the record in 2002.  The March 2005 VA 
examiner opined that the veteran's hearing loss was not due 
to disease or injury incurred in service given the length of 
time between discharge from service (1975), and the first 
documentation of hearing loss in 2002.  Moreover, although 
the veteran reported that his hearing loss began during 
service, the veteran also reported, in 2002, that his hearing 
loss began 15 years earlier, still many years after discharge 
from service.  There is no medical opinion to the contrary.  

Finally, the Board points out that the lack of documented 
hearing loss between discharge from service in 1975 until 
2002 constitutes negative evidence tending to disprove the 
claim that the veteran developed hearing loss as a result of 
in-service disease or injury.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Moreover, there is no medical evidence showing 
that hearing loss manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service, and therefore service connection for hearing 
loss may not be presumed to have had its onset in service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

There is no evidence of record, other than the veteran's 
contentions, that his current hearing loss is related to any 
disease or injury incurred in or aggravated by service.  As 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, after a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against a finding of service connection for hearing loss.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2005).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


